 



Exhibit 10.1

COVAD COMMUNICATIONS GROUP
2005 BONUS PLAN DOCUMENT

Plan Objectives:



  •   Ensure market competitiveness and to attract, motivate, and retain talent
    •   Reinforce our high-performing, results-oriented culture (first as a
company, and secondarily as individuals)     •   Drive employee behavior to work
as one team to reach quarterly goals of profitability, recurring revenue and
customer satisfaction

Eligibility:

All employees are eligible (except sales and marketing employees who are on a
separate commission incentive plan).

Plan Funding:

All amounts paid pursuant to the bonus plan are paid out of Covad general
assets. There is no account, fund, trust, or other set-aside of funds for
payment of awards. Estimates of amounts that may become payable under the plan
are provided to the Finance Team by the Compensation Team in Organizational
Transformation each quarter.

Performance Measures:

For 2005, the bonus plan results will be based on the following measures:

      Measures for Quarters 1, 2, 3 & 4   Weight
Recurring Revenue
  60%
EBITDA
  30%
Customer Satisfaction
  10%

The quarterly targets for Recurring Revenue, EBITDA and Customer Satisfaction
shall be based on the targets for those metrics that are set forth in the
Company’s Operating Plan, as approved by the Board of Directors.

      Measures for Year End Quarter 5 – Individual Bonus   Weight
Direct Manager Recommendation based on Individual Performance compared to 2005
Accountability and Development Plan
  100%
For all people managers 30% of their Individual Bonus is based on improvement in
the Employee Satisfaction Index
   

Form and Timing of Awards:

The annual target bonus percentage, which is based on level is divided into five
possible bonus payments:



  •   Four quarterly payments based on quarterly company performance.     •   If
the company misses a quarterly bonus target, there is no way to make up the lost
quarter’s bonus in the following quarter.     •   One year-end (Q5) payment
based on individual performance for the entire year, subject to Compensation
Team and Compensation Committee discretion and approval.

1



--------------------------------------------------------------------------------



 



COVAD COMMUNICATIONS GROUP
2005 BONUS PLAN DOCUMENT



  •   Year-end (Q5) individual bonuses are conditioned on continued employment,
compliance with Covad policies, and contribution to Company performance through
the last day of the payroll period prior to the payment date, as determined by
the Compensation Team in Organizational Transformation.

Award Opportunity (Targets):

Target bonus levels are determined annually and are based on our objectives for
the coming year and the external market (75th percentile). Employee target is
based on role assignment effective on the last day of the quarter or year for
individual bonus. For role change to be effective, Human Resources must have
received an approved Change of Status by the last business day of the quarter
end. Below are target bonus amounts for 2005 based on level.

                      The 2005 annual bonus targets and guidelines are as
follows: (as a % of actual earnings)   Individual Contributors   Managers
I1
    5 %   M1     15 %
I2
    8 %   M2     20 %
I3
    10 %   M3     30 %
I4
    15 %   M4 VP     40 %
I5
    20 %   M4 SVP     50 %
I6
    30 %   M5     50 %

          M6     100 %

Payout Calculation:

For the quarterly bonus to payout the Company must meet a threshold of 80%
performance on all measures. When performance is between 80% and 100% a
decelerator is applied; when EBITDA and recurring revenue performance exceeds
target by 20% an accelerator is applied to an individual’s award opportunity;
when customer satisfaction performance exceeds target by 5% an accelerator is
applied.

      Quarterly Performance   Accelerator/Decelerator
80% to 99%
  -2.5% for each 1% of performance
100% to 119%
  100% of award opportunity
120% to 200%
  +2.5% for each 1% of performance up to a maximum of 200%
(for Customer Satisfaction accelerators kick in at 105% of target)
   

     Bonus payments are calculated based on actual earnings and as a result are
automatically prorated to reflect time on the plan



  •   Earnings include: regular earnings, overtime, shift differential, jury
leave pay, PTO, floating holidays and bereavement leave pay.     •   Please note
that in 2005 bonus payments in Q3 and Q4 may be higher than that in Q1 and Q2
since there are seven pay periods in Q3 and Q4 (versus six pay periods in Q1 and
Q2) per our payroll calendar.

2



--------------------------------------------------------------------------------



 



COVAD COMMUNICATIONS GROUP
2005 BONUS PLAN DOCUMENT

Quarterly bonus payments would typically occur within two to four weeks after
Covad’s earnings announcement (earnings announcements are typically less than
45 days after the quarter ends).

Employment:

Nothing in this plan shall be construed as a guarantee of continued employment.
All Employees are employed by the Company at will.

Plan Duration:

The Plan will be in effect from January 1, 2005 until December 31, 2005, unless
otherwise modified or terminated in writing by the CEO.

Leaves of Absence and Transfers to Other Incentive Plans:

Payments for employees who are granted an approved leave of absence (other than
for military leave under USERRA), disability leave of absence, or who are
transferred to a commission plan will be prorated based on actual earnings
during the time on bonus plan. Payments for employees who are granted an
approved leave of absence for military leave under USERRA and who return within
the prescribed period for guaranteed reinstatement under USERRA will be
determined in accordance with USERRA.

Terminations:

Employees who voluntarily or involuntarily terminate their employment on or
after the last business day of the quarter will be paid the quarterly bonus
determined for such quarter, if any. Employees who voluntarily or involuntarily
terminate their employment prior to the last day of the payroll period prior to
the payment date for the year end (Q5) individual bonus forgo their rights to
payment of their individual year end bonus.

Plan Administration:

The CEO has the authority to interpret the Plan and to create, amend, or nullify
any rules and procedures as necessary for the proper plan administration. Any
determination of the CEO is final and binding on all participants. The
Compensation Committee of the Board of Directors has authority to approve and
modify the plan for participants who are Executive Officers of the company. The
plan will be administered by the Compensation Team in Organizational
Transformation in accordance with all provisions stipulated in this Plan.

Audit and Approval Procedure:

Bonus payments will be calculated by the Compensation Team. The Employee
earnings report will be provided to Compensation by the Payroll Team within two
weeks of quarter close. The Senior Vice President, Organizational Transformation
reviews and authorizes payment for all Employees under the plan other than year
end individual bonus amounts for Executive Officers. The Compensation Committee
of the Board of Directors reviews and authorizes individual performance and year
end (Q5) individual bonus amounts for Executive Officers covered under the plan.

3



--------------------------------------------------------------------------------



 



COVAD COMMUNICATIONS GROUP
2005 BONUS PLAN DOCUMENT

Problem Resolution:

Issues or questions regarding bonus payments should be sent in writing via email
to bonus@covad.com the Compensation Team within two weeks of bonus payment.
Employees who agree to this Plan hereby agree and understand that any and all
disputes regarding any alleged breach of this Plan shall be settled by final and
binding arbitration in the County of Santa Clara, California, in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association, or its successor, and judgment upon the award rendered
may be entered in any court with jurisdiction. Covad will be responsible for the
arbitration fees charged by the AAA or the arbitrator.

Plan Changes or Modifications:

The Company has developed the Plan based upon its current services and personnel
assignments. If changes occur at the Company which effect these service
assignments, or conditions, the Company, by the Compensation Committee for
changes that affect Executive Officers or by the Compensation Committee or CEO
for all other employees, may add, amend or discontinue any portion of the Plan
at any time during the Plan year, provided that the action does not affect the
amount of Bonus earned before the date the change is effective.

Charles Hoffman
Chief Executive Officer

      /s/ Charles Hoffman   Date: 2/23/05  

Deborah Perry
Senior Vice President, Organizational Transformation

      /s/ Deborah Perry   Date: 2/23/05  

Larry Irving
Compensation Committee Chair

      /s/ Larry Irving   Date: 2/23/05  

Hellene Runtagh
Compensation Committee Member

      /s/ Hellene Runtagh   Date: 2/23/05  

Daniel Lynch
Compensation Committee Member

      /s/ Daniel Lynch   Date: 2/23/05  

4